Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/3/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 15-16, 18 and 20-23, elected claims, are pending and are presented for examination.  Claims 24-33 have been withdrawn. 
In view of amendments, the Examiner withdraws the rejection mailed on 12/3/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 16 recites “The electrical component as claimed in claim 15, wherein the contact strip is a metal contact comb”.  It has been recited in claim 15 already.  It is vague and indefinite if it is new structure or repeat of the limitation.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ROOS et al (US 20160268875 A1, or US 10208853 B2 in IDS).   
As for claim 15, ROOS discloses an electrical component for a motor vehicle, comprising: 
(said) an electrical part being an electric motor (2) for the motor vehicle, the electric part having lugs (40);
an electronic control device (20) having a contact strip (10), the contact strip has a main body (portion of 18 around 10) composed of a plastic [0046], the contact strip is a metal contact comb (“plug connector” is obvious in form of comb) [0022, 0045, 0053, 0059], 
an injection molding [0027, 0046, 0061] which forms a socket (plastic structure pointed by 10) around the contact strip and at least partially encapsulates the control device and the electrical part to form a mechanical connection thereof, wherein the injection molding is plastic [0046].
It is notoriously old and well known in the art to have the contact strip being in form of a metal contact comb, as plug connector having plurality of pins/terminals, and therefore the examiner hereby takes official notice. See supporting references in the prior art made of record. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have as claimed for connection of plug by pins. 

As for claim 16, ROOS discloses the electrical component as claimed in claim 15, wherein the contact strip is a metal contact comb.
As for claim 18, ROOS discloses the electrical component as claimed in claim 15, wherein the plastic completely encapsulates the electronic control device (Figs 1-7).
As for claim 20, ROOS discloses the electrical component as claimed in claim 19, wherein the electrical part is an electric actuating motor (2) for a motor vehicle.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over ROOS in view of HIROTA et at (JP2004266946A, IDS).  
As for claim 21, ROOS failed to explicitly describe the electrical component as claimed in claim 15 wherein the socket is a socket for a bus system.  HIROTA discloses 
As for claim 22, ROOS as combined teaches the electrical component as claimed in claim 21, wherein HIROTA discloses the bus is a CAN or LIN bus [0005, 0013].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over ROOS in view of OYA et al (JP 2014230363 A, IDS).  
As for claim 23, ROOS failed to explicitly describe the electrical component as claimed in claim 15 wherein the plastic is a thermoset.  OYA discloses in the electrical component, wherein the plastic is a thermoset [0015].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for heat resistive. 

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
For claim 15 official notice references. 
HIROTA et at (JP2004266946A, IDS)
HIROTA et at (US 20160156246 A1, IDS) 
Ohkawa et al (US 20090140584 A1, IDS)
YAMAGUCHI et al (US 20080150377 A1, IDS)

Ishizeki et al (US 20150357886 A1) 
Tominaga et al (US 20020060105 A1)  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834